                                                                      Case 8:21-bk-10525-ES           Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24   Desc
                                                                                                       Main Document    Page 1 of 9



                                                                       1 Daniel A. Lev (CA Bar No. 129622)
                                                                          dlev@sulmeyerlaw.com
                                                                       2 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       3 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       4 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       5
                                                                         Ronald Richards (CA Bar No. 176246)
                                                                       6 ron@ronaldrichards.com
                                                                         Law Offices of Ronald Richards & Associates, APC
                                                                       7 P.O. Box 11480
                                                                         Beverly Hills, California 90213
                                                                       8 Telephone: 310.556.1001
                                                                         Facsimile: 310.277.3325
                                                                       9
                                                                         Attorneys for Shady Bird Lending, LLC
                                                                      10
   Professional Corporation




                                                                      11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                      13
                                                                           In re                                           Case No. 8:21-bk-10525-ES
                                                                      14
                                                                           THE SOURCE HOTEL, LLC,                          Chapter 11
SulmeyerKupetz, A




                                                                      15
                                                                                                                           AMENDED NOTICE OF MOTION OF
                                                                      16                    Debtor.                        SHADY BIRD LENDING, LLC FOR
                                                                                                                           ORDER DESIGNATING CHAPTER 11
                                                                      17                                                   CASE AS SINGLE ASSET REAL
                                                                                                                           ESTATE CASE PURSUANT TO 11
                                                                      18                                                   U.S.C. §§ 101(51B) AND 362(d)(3)

                                                                      19                                                   DATE: April 15, 2021
                                                                                                                           TIME: 10:30 a.m.
                                                                      20                                                   PLACE: Courtroom “5A”

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710169v1
                                                                      Case 8:21-bk-10525-ES        Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24      Desc
                                                                                                    Main Document    Page 2 of 9



                                                                       1 TO THE HONORABLE ERITHE SMITH, UNITED STATES BANKRUPTCY JUDGE,

                                                                       2 THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL OTHER

                                                                       3 INTERESTED PARTIES:

                                                                       4                   PLEASE TAKE NOTICE that Shady Bird Lending, LLC (“Shady Bird”) has

                                                                       5 concurrently caused to be filed its “Motion of Shady Bird Lending, LLC for Order

                                                                       6 Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant to 11 U.S.C.

                                                                       7 §§ 101(51B) and 362(d)(3); Memorandum of Points and Authorities; Declarations of

                                                                       8 Ronald Richards, Bellann R. Raile, and Brent Little in Support Thereof” (the “Motion”),

                                                                       9 through which Shady Bird, the holder of the senior deed of trust on the real property

                                                                      10 bearing APN Nos. 276-361-20 and 276-361-22, consisting of a partially constructed 178-

                                                                      11 room, seven story hotel building located in Buena Park, California (the “Project”) owned
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 by the debtor The Source Hotel, LLC (the “Debtor”), seeks an order, among other things,

                                                                      13 designating the Debtor’s chapter 11 case as a single asset real estate case pursuant to

                                                                      14 11 U.S.C. §§ 101(51B) and 362(d)(3).

                                                                      15                   PLEASE TAKE FURTHER NOTICE that a hearing on the Motion shall take
SulmeyerKupetz, A




                                                                      16 place on April 15, 2021, at 10:30 a.m., Pacific Time, or as soon thereafter as the matter

                                                                      17 may be heard, in Courtroom “5A” of the above-entitled Court, located at 411 W. 4th

                                                                      18 Street, Santa Ana, California 92703, before the Honorable Erithe Smith, United States

                                                                      19 Bankruptcy Judge, presiding.

                                                                      20                   PLEASE TAKE FURTHER NOTICE that, until further notice, because of

                                                                      21 the COVID-19 pandemic, all of the Court’s hearings shall be conducted using ZoomGov

                                                                      22 audio and video. Parties in interest and members of the public may connect to the video

                                                                      23 and audio feeds, free of charge, using the connection information provided below:

                                                                      24                   Individuals may participate by ZoomGov video and audio

                                                                      25                   using a personal computer (equipped with camera,

                                                                      26                   microphone and speaker), or a handheld mobile device

                                                                      27                   (such as an iPhone or Android phone). Individuals may opt

                                                                      28                   to participate by audio only using a telephone (standard


                                                                           DAL 2710169v1                                 2
                                                                      Case 8:21-bk-10525-ES         Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24       Desc
                                                                                                     Main Document    Page 3 of 9



                                                                       1                   telephone charges may apply). Neither a Zoom nor a

                                                                       2                   ZoomGov account is necessary to participate and no pre-

                                                                       3                   registration is required. The audio portion of each hearing

                                                                       4                   will be recorded electronically by the Court and constitutes

                                                                       5                   its official record.

                                                                       6                   Meeting URL: https://cacb.zoomgov.com/j/1607310868

                                                                       7                   Meeting ID: 160 731 0868

                                                                       8                   Password: 073715

                                                                       9                   Telephone conference lines: 1-(669)-254-5252 or 1-(646)-

                                                                      10                   828-7666.

                                                                      11                   PLEASE TAKE FURTHER NOTICE that the Motion is based on this notice,
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 the Motion, the memorandum of points and authorities and declarations of Ronald

                                                                      13 Richards, Bellann R. Raile, and Brent Little in support thereof, the pleadings filed in the

                                                                      14 Debtor’s cases, all judicially noticeable facts, the arguments and representations of

                                                                      15 counsel, and any oral or documentary evidence presented prior to or at the scheduled
SulmeyerKupetz, A




                                                                      16 hearing.

                                                                      17                   PLEASE TAKE FURTHER NOTICE that if a party is interested in receiving

                                                                      18 a copy of the Motion, they should submit a written request to counsel for Shady Bird:

                                                                      19 Daniel A. Lev, Esq., SulmeyerKupetz, A Professional Corporation, 333 South Grand

                                                                      20 Avenue, Suite 3400, Los Angeles, California 90071, (213) 626-2311,

                                                                      21 dlev@sulmeyerlaw.com and Ronald Richards, Esq., Law Offices of Ronald Richards &

                                                                      22 Associates, APC, P.O. Box 11480, Beverly Hills, California 90213, (310) 556-1001,

                                                                      23 ron@ronaldrichards.com.

                                                                      24                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy

                                                                      25 Rule 9013-1(f), any party opposing the relief requested in the Motion must file and serve

                                                                      26 a written opposition no later than fourteen (14) days prior to the scheduled hearing on the

                                                                      27 Motion.

                                                                      28


                                                                           DAL 2710169v1                                  3
                                                                      Case 8:21-bk-10525-ES       Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24        Desc
                                                                                                   Main Document    Page 4 of 9



                                                                       1                   PLEASE TAKE FURTHER NOTICE that copies of any timely filed

                                                                       2 opposition must be served upon Shady Bird’s counsel of record as set forth on the first

                                                                       3 page of this Motion.

                                                                       4                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy

                                                                       5 Rule 9013-1(h), the failure to timely file and serve an opposition to the Motion in

                                                                       6 accordance herewith may be deemed by the Court to be consent to the relief requested

                                                                       7 in the Motion.

                                                                       8 DATED: March 25, 2021                   SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                       9

                                                                      10

                                                                      11                                         By: /s/ Daniel A. Lev        _________________
   Professional Corporation




                                                                                                                     Daniel A. Lev
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                                             Attorneys for Shady Bird Lending, LLC
                                                                      13 DATED: March 25, 2021                   Law Offices of Ronald Richards & Associates, APC
                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                                                                 By: /s/ Ronald Richards      _________________
                                                                      16                                             Ronald Richards
                                                                                                                     Attorneys for Shady Bird Lending, LLC
                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710169v1                                4
          Case 8:21-bk-10525-ES                   Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24                                     Desc
                                                   Main Document    Page 5 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE OF MOTION OF SHADY BIRD
LENDING, LLC FOR ORDER DESIGNATING CHAPTER 11 CASE AS SINGLE ASSET REAL ESTATE CASE
PURSUANT TO 11 U.S.C. §§ 101(51B) AND 362(d)(3) will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 25, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 25, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
The Source Hotel, LLC
6988 Beach Blvd, Suite B-215
Buena Park, CA 90621-6822

                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 18, 2021 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 25, 2021                            Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24                                     Desc
                                                   Main Document    Page 6 of 9


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24                                     Desc
                                                   Main Document    Page 7 of 9




 All Creditors



 Evertrust Bank
 c/o Frandzel Robins Bloom & Csato,
                                                     3D Design - Millwork                                AT&T
 L.C.
                                                     8152 Indianapolis Ave.                              P.O. Box 5025
 1000 Wilshire Boulevard, 19th Floor
                                                     Huntington Beach, CA 92646-5008                     Carol Stream, IL 60197-5025
 Los Angeles, CA 90017-2457


                                                                                                         American Engineering Laboratories
 Ace Tek Roofing Co.                                 All Area Plumbing
                                                                                                         Inc.
 747 S. Ardmore Ave., Suite 405                      6265 San Fernando Road
                                                                                                         PO Box 1816
 Los Angeles, CA 90005-2489                          Glendala, CA 91201-2214
                                                                                                         Whittier, CA 90609-1816



 Aragon Construction, Inc.                           Beach Orangethorpe II, LLC                          Beach Orangethorpe III, LLC
 5440 Arrow Highway                                  P.O. Box 489                                        P.O. Box 489
 Montclair, CA 91763-1604                            Buena Park, CA 90621-0489                           Buena Park, CA 90621-0489



 Beach Orangethorpe, LLC                             Beachamp Distributing Co.                           Best Quality Painting
 P.O. Box 489                                        1911 South Santa Fe Avenue                          818 N. Pacific Ave., #C
 Buena Park, CA 90621-0489                           Compton, CA 90221-5306                              Glendale, CA 91203-3633


                                                                                                         JPMORGAN CHASE BANK N A
 Cabrillo Hoist
                                                     Certified Tile                                      BANKRUPTCY MAIL INTAKE
 P.O. Box 3179
                                                     14557 Calvert St.                                   TEAM
 Rancho Cucamonga, CA 91729-
                                                     Van Nuys, CA 91411-2806                             700 KANSAS LANE FLOOR 01
 3179
                                                                                                         MONROE LA 71203-4774


                                                     DKY Architects                                      Diablo Consulting
 Chefs Toys
                                                     15375 Barranca Pkwy.                                13200 Crossroads Parkway N
 18430 Pacific Street
                                                     Suite A-210                                         Ste. 115
 Fountain Valley, CA 92708-7005
                                                     Irivne, CA 92618-2230                               City of Industry, CA 91746-3480


 Employment Development Dept.                        Evergreen Electric Construction Inc.                Ficcadenti Waggoner
 Bankruptcy Group MIC 92E                            629 Grove View Lane                                 16969 Von Karman Avenue
 P.O. Box 826880                                     La Canada, CA 91011-2635                            Suite 240
 Sacramento, CA 94280-0001                                                                               Irivne, CA 92606-4944


 Franchise Tax Board                                 Request for Special Notice
                                                                                                         HBA Procurement, Inc.
 Bankruptcy Section, MS: A-340                       Grant Nigolian, P.C.
                                                                                                         3216 Nebraska Ave.
 P.O. Box 2952                                       695 Town Center Drive, Suite 700
                                                                                                         Santa Monica, CA 90404-4214
 Sacramento, CA 95812-2952                           Costa Mesa, CA 92626-7187



CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24                                     Desc
                                                   Main Document    Page 8 of 9




 Harbor All Glass & Mirror, Inc.                     Hunt Ortmann Palffy Nieves et al.                   Internal Revenue Service IRS
 1926 Placentia Ave.                                 301 North Lake Avenue, 7th Floor                    P.O. Box 7346
 Costa Mesa, CA 92627-3496                           Pasadena, CA 91101-5118                             Philadelphia, PA 19101-7346


 Interstate Management Company,
                                                     Iron Mechanical
 LLC                                                                                                     KS Steel Corp.
                                                     721 North B Street
 4501 North Fairfax Drive                                                                                1748 Industrial Way
                                                     Suite 100
 Suite 500                                                                                               Los Angeles, CA 90023
                                                     Sacramento, CA 95811-0347
 Arlington, VA 22203-1668


 Kim & Lee, LLP                                      L2 Specialties                                      Law Office of Ho-El Park, P.C.
 2305 W 190th St                                     3613 W. Macarthur Blvd., #611                       333 City Blvd. West, Suite 1700
 Torrance, CA 90504-6005                             Santa Ana, CA 92704-6846                            Orange, CA 92868-5905



 Law Office of Michael N. Berke                      Law Offices of Dennis G. Cosso                      LimNexus, LLP
 25001 The Old Road                                  345 Oxford Drive                                    707 Wilshire Blvd., 46th Floor
 Santa Clara, CA 91381-2252                          Arcadia, CA 91007-2642                              Los Angeles, CA 90017-3612


 LOS ANGELES COUNTY
 TREASURER AND TAX
                                                     Master Glass                                        Mirae Construction, Co.
 COLLECTOR
                                                     2225 W. Pico Blvd.Unit C                            2222 S. Broadway
 ATTN BANKRUPTCY UNIT
                                                     Los Angeles, CA 90006-4865                          Los Angeles, CA 90007-1434
 PO BOX 54110
 LOS ANGELES CA 90054-0110


 Morrow Meadows                                      Nemo & Rami                                         Newgens, Inc.
 231 Benton Court                                    1930 W. Holt Ave.                                   14241 Foster Rd.
 City of Industry, CA 91789-5213                     Pomona, CA 91768-3351                               La Mirada, CA 90638-2852



 Northstar                                           OJ Insulation LP                                    OMB Electrical Engineers, Inc.
 404 North Berry Street                              600 S Vincent Ave.                                  8825 Research Drive
 Brea, CA 92821-3104                                 Azusa, CA 91702-5145                                Irvine, CA 92618-4236



 PDG Wallcoverings                                   Pan Pacific                                         Porter Law Group, Inc.
 26492 Via Juanita                                   18250 Euclid Street                                 7801 Folsom Blvd., Suite 101
 Mission Viejo, CA 92691-1954                        Fountain Valley, CA 92708-6112                      Sacramento, CA 95826-2619



 Prime Concrete Coatings                             Resco Electric Inc.                                 Retrolock Corp
 6127 James Alan St.                                 2431 W. Washington Blvd. Suite B                    17915 Railroad Street
 Cypress, CA 90630-3929                              Los Angeles, CA 90018-1451                          City of Industry, CA 91748-1113



CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 55 Filed 03/25/21 Entered 03/25/21 17:42:24                                     Desc
                                                   Main Document    Page 9 of 9



                                                                                                         Shady Bird Lending, LLC
 Robinson & Robinson, LLP                            Salamander Fire Protection, Inc
                                                                                                         c/o Law Offices of Ronald Richards
 2301 Dupont Drive, Sute 530                         6103 Tyrone Street
                                                                                                         P.O. Box 11480
 Irvine, CA 92612-7502                               Van Nuys, CA 91401-3425
                                                                                                         Beverly Hills, CA 90213-4480


 Shady Bird Lending, LLC
                                                     Sky Rider Equipment Co., Inc.                       So. Cal. Edison Co.
 c/o Law Offices of Geoffrey Long
                                                     1180 North Blue Gum Street                          P.O. Box 600
 1601 N. Sepulveda Blvd., No. 729
                                                     Anaheim, CA 92806-2409                              Rosemead, CA 91771-0001
 Manhattan Beach, CA 90266-5111


                                                                                                         State Board of Equalization
 Solid Construction Company, Inc.                    Splinter & Thai, LLP
                                                                                                         Account Info Group, MIC:29
 883 Crenshaw Blvd.                                  25124 Narbonne Ave., Suite 106
                                                                                                         P.O. Box 942879
 Los Angeles, CA 90005-3650                          Lomita, CA 90717-2140
                                                                                                         Sacramento, CA 94279-0029



 Stumbaugh & Associates, Inc.                        Sunbelt Controls, Inc.                              Universal Flooring Systems
 3303 N. San Fernando Blvd                           888 E. Walnut Street                                15573 Commerce Lane
 Burbank, CA 91504-2531                              Pasadena, CA 91101-1895                             Huntington Beach, CA 92649-1601



 WESCO Distribution Inc.
 6251 Knott Ave.
 Buena Park, CA 90620-1010




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
